Title: To Thomas Jefferson from Joel Barlow, 23 January 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     23 Jany. 1808—
                  
                  I beg your acceptance of a specimen of the typographical art which I think equal to any that Europe has produced. The paper type & ink are made in Philadelphia, and I regret that the engravings had not likewise been committed to American artists.
                  I cannot hope that you will soon find leisure to read the poem with that attention which would be requisite to obtain from you your opinion of its merits, I mean in a moral & political view. As a poem of the Epic Character it can never rank high. As a patriotic legacy to my country I hope it may prove acceptable.
                  With great respect yr. obt. sert—.
                  
                     Joel Barlow 
                     
                  
                  
                  
    “The Columbiad”

               